DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group C for the species A election directed to the bodily related interference (abrupt movement parameter, asynchronous noise parameter, heart cycle variability) and claims 8-9 for the species B in the reply filed on 11 July 2022 is acknowledged.
Claims 5-7, 10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification filed on 23 December 2019 and in the Claims as amended in the response filed on 11 July 2022.

Status of the Claims
Claim 2 is cancelled.
Claims 1 and 3-20 remain pending.
Claims 5-7, 10 and 15 are withdrawn.
Claims 1, 3-4, 8-9, 11-14 and 16-20 are examined herein.
Claims 1, 3-4, 8-9, 11-14 and 16-20 are rejected.
Claim 20 is objected to.

Priority
Applicant’s claim for priority under 35 USC §119(e) to US 62/784,962 filed on 26 December 2018 is acknowledged.
US 62/784,926 provides support the determination of one or more signal quality parameters of an obtained biophysical signal wherein the signal quality parameters include an asynchronous noise parameter associated with skeletal muscle contamination or heart cycle variability and for the rejection, by  a processor, of the obtained biophysical-signal data set, or the assessed portion thereof, when the one or more signal quality parameters fails a noise quality assessment performed on the one or more signal quality parameters. Various examples of what constitutes the “rejection by the processor” and the “non-rejection by the processor” are provided. These include causing the processor to output a visual or audio indication of the failed assessment, causing the processor to output a report of the failed assessment, facilitating the acquisition of a second biophysical-signal data set and transmitting the obtained biophysical signal data. See Paragraphs 12-14. This application also describes that the signal quality assessment can act as a gating stage for subsequent analysis. See paragraphs 1, 89 and 109.
However, this application does not provide support for “halting subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment” as recited in amended claims 1, 19 and 20.
As such, for the purpose of prior art a filing date of 23 December 2019 is applied to each of claims 1, 3-4, 8-9, 11-14 and 16-20 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 10 September 2020 and 22 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Signed copies of the IDS are included with this Office Action.

Drawings Objections
The replacement drawings filed on 23 March 2020 are acknowledged.
The drawings are objected to because Figures 6, 7, 9,10, 12, 13, 15, 16, 18 and 19 lack a label in in the horizontal and vertical axes. See replacement drawing filed on 23 March 2020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
The Specification filed on 23 of December 2019 is acknowledged.
The Specification filed on 23 December 2019 is objected to because of the following informalities:
The Specification at paragraphs 56, 57, 61, 62, 64, 65, 67, 68, 70, 71, 140, 141, 145, 146, 151, 152, 156, 157, 165 and 166 refer to Figures 6, 7, 9, 10, 12, 13, 15, 16, 18 and 19 as “diagrams”. What is shown in these figures are plots or graphs, not diagrams. Further, the Specification at paragraph 139 refers to the term “diagram” as equivalent to a “plot”. This analogy is contrary to the customary meaning of a plot and a diagram. A diagram is a simplified drawing that shows the structure or appearance of something. A plot is a representation of a dataset (i.e. a graph) showing the relationship between wo or more variables. A diagram is not the same as a plot and the Applicant is asked to amend the Specification to correct this ambiguity. 
The Specification refers to element 108 of the Figures inconsistently as “biophysical-signal data set” (see paragraphs 79, 80, 84, 85 and 86), as “biophysical signal” (see paragraph 86), as “the set” (see paragraph 125 and as “the data set” (see paragraph 125). 
The Specification refers to element 117 of the Figures inconsistently as “digitized biophysical-signal data set” (see paragraph 80) and as “data set” (see paragraph 80).
At paragraph 111, equation 2 is missing a line between the numerator and the denominator of the Z -Score. See below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



At paragraphs 112 and 113 equations 3, 6 and 7 are missing a line a line between the numerator and the denominator of the equation.
Paragraph 137 describes: 

    PNG
    media_image2.png
    204
    1121
    media_image2.png
    Greyscale


The formula presented in the parenthesis lacks a line between the numerator and the denominator. 
At paragraph 138 the following formula lacks an equation number:

    PNG
    media_image3.png
    53
    842
    media_image3.png
    Greyscale


The Specification at paragraph 193 refers to “U.S. Patent Application No. __/__/__, concurrently filed herewith”, to “U.S. Patent Application No.__/__/” and to “U.S. Patent Application No.__/__/___ (claiming priority to application having attorney docket no. 10321-041pv1)”. The Applicant is asked to complete the Application numbers.
The use of the term “Bluetooth” (see paragraph 122), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Abstract Objection
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains unclear language as follows: “(e.g., if the acquired signal is acceptable or unacceptable; is of sufficient quality for subsequent assessment)” and “(e.g., if the acquired signal is unacceptable, reject the acquired signal and acquire a new signal)”. The Applicant is asked to delete the portions or rephrase them without referring to examples.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 7 the comma (,) after “assessment” should be deleted.
Appropriate correction is required.

Interpretation of non-limiting recitations
The following recitations are not considered as limiting the scope of the claimed method, system and non-transitory computer readable medium for the reasons stated below:
In claim 1, lines 1-2 the reaction in the preamble that the method is “to acquire a biophysical-signal data set for clinical analysis” does not limit the scope of the claim. As stated in the MPEP § 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because there is no active positive step of acquiring a biophysical-signal data set for clinical analysis recited in claim 1.
In claim 1, lines 4-7; claim 19, lines 6-8 and claim 20, lines 5-7 the recitation of “wherein the biophysical-signal data set, or the portion thereof, is acquired via one or more surface probes of a non-invasive measurement system over one or more corresponding channels and acquired for an acquisition duration suitable for subsequent assessment” does not limit the scope of the claims. This recitation merely informs the manner in which the obtained biophysical-signal data set is acquired. This recitation does not give meaning or purpose to the claims because there is no recitation of an active positive step of acquiring a biophysical-signal data set via surface probes for an acquisition duration suitable for subsequent assessment. See MPEP § 2111.04. If the Applicant’s intention is to set forth that the claims require acquiring a biophysical-signal data set via surface probes for an acquisition duration suitable for subsequent assessment, the claims should be amended accordingly.
In claim 1, lines 19-23 the recitation of “halting, by the one or more cloud-based services or systems, subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters” is a contingent limitation since it only occurs when “the one or more asynchronous noise parameters fail quality assessment”. MPEP § 2111.04 (II) explains that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). In claim 1, the step of “halting, by the one or more cloud-based services or systems, subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters” is interpreted as not required in the recited method.
In claim 3, the recitation of: “providing, by the processor, the determined one or more asynchronous noise parameters to subsequent analyses of the one or more cloud-based services or systems” is a contingent limitation since it only occurs “if the subsequent analyses are not halted.” MPEP § 2111.04 (II) explains that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). In claim 3, the step of “providing, by the processor, the determined one or more asynchronous noise parameters to subsequent analyses of the one or more cloud-based services or systems” is interpreted as not required in the recited method.
In claim 11, the recitation of “for subsequent analysis of the subject for coronary artery disease or pulmonary hypertension” does not limit the scope of the claim because is directed to an intended use of the “gating stage”. If the Applicant’s intention is to set forth that the method includes a step of analyzing the subject for subsequent coronary artery disease or hypertension, the claim should be amended accordingly. 
In claim 13, the recitation of “wherein the biophysical-signal data set is generated in near real-time as biophysical signals are acquired or is acquired from sensors in a smart device or in a handheld medical diagnostic equipment” does not limit the scope of the claim. This recitation merely informs the manner in which the obtained biophysical-signal data set is generated. This recitation does not give meaning or purpose to claim 1, from which clam 13 depends, because there is no recitation in claim 1 of an active positive step of generating a biophysical-signal data set in near real-time. See MPEP § 2111.04. For the recitations of claim 13 to be further limiting, claim 1 should be amended to recite a positive active step of generating a biophysical-signal data set in near real-time.
In claim 14 the recitation that the cardiac signal data is “simultaneously captured from a plurality of surface electrodes placed on surfaces of a body in proximity to a heart of the subject” does not limit the scope of the claim because it only informs the manner in which the cardiac signal data comprised in the biophysical -signal data set is captured. If the Applicant’s intention is to set forth that the claim requires a set of capturing the cardiac signal data from a plurality of surface electrodes, the claim should be amended accordingly.
In claim 18, the recitation of “to perform the subsequent analysis” does not limit the scope of the claim because is directed to an intended outcome of the transmission of the received physiological-signal data set. If the Applicant’s intention is to set forth that the claim requires a step of performing subsequent analyses, the claim should be amended accordingly. 
In claim 18 the recitation of “wherein the analysis system is configured to analyze the received biophysical-signal data for presence, or degree, of a pathology or clinical condition” does not limit the scope of the claimed method because is directed to functional limitations of an analysis system. If the Applicant’s intention is to set forth that the method requires a step of analyzing, by an analysis system, the claim should be amended accordingly. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, 3-4, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a method to acquire a biophysical-signal data set for clinical analysis comprising the steps of obtaining a biophysical-signal data set, determining asynchronous noise parameters and “halting, by the one or more cloud-based services or systems, subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment.”
Claim 19 is directed to a system comprising one or more processors and a memory having instructions that when executed by the one or more processors cause the one or more processors to obtain a biophysical-signal data set, determine asynchronous noise parameters and “halt subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment.”
Claim 20 is directed to non-transitory computer readable medium having instructions that when executed by the one or more processors cause the one or more processors to obtain a biophysical-signal data set, determine asynchronous noise parameters and “halt subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment.”
As such the Specification must provide a written description for “halting subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment”.
In the response filed on 11 July 2022, the Applicant asserts that “Support for the amendment may be found in paragraph [0007] of the instant Application”.
Paragraph [0007] of the Specification describes the following:
“The exemplified methods and systems described herein facilitate the quantification of signal quality of an acquired signal for assessment and for gating the acquired signal for subsequent analysis”.

This paragraph of the Specification describes that the methods and systems “facilitate” gating an acquired signal.  Review of the remaining portions of the originally filed disclosure including the drawings and the originally filed claims reveals that the originally filed disclosure provides support for the following:
1) Rejecting or accepting a signal and/or a biophysical-signal data set or a portion thereof based on an assessment of signal quality. See paragraphs 25, 127, 167-172, Figure 4 and 20 and, originally filed claims 1, 19 and 20 (claims of 23 December 2019) and,
2) Gating the execution of an assessment system at its initiation by the requirement that the signal be of sufficient quality for subsequent assessment. See paragraph 101 and 121.
However, these portions of the disclosure do not provide adequate support for “halting subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment”. 
A person of ordinary skill in the art would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time of the invention the available knowledge in the field recognized the concept of gating as: an action, process, or mechanism by which the passage of something is controlled (“Gating.” Merriam-Webster.com Medical Dictionary, Merriam-Webster, https://www.merriam-webster.com/medical/gating. Accessed 25 Sep. 2022). Within the field of physiological monitoring, the art in the field at the time of the invention recognized this concept as a process for triggering data or signal acquisition when certain conditions are met. Evidence of this fact can be found under the Introduction and in Figure 5 of US 2017/0055920 to Mestha. Neither rejecting a signal nor a process of gating a signal inherently require or encompass halting or stopping an analysis. 
As such, the originally filed disclosure does not reasonably convey possession for “halting subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment”.
In light of the above, claims 1, 19 and 20 lack adequate written description.
For examination purposes prior art teaching or suggesting rejecting an acquired physiological signal based on the presence of noise and/or based on a noise or interference-related signal quality parameter will be interpreted as meeting the claimed limitation.
Claims 3-4, 8-9, 11-14 and 16-18 are rejected for depending on a rejected base claim.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-4, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 19-23; claim 19, lines 18-21 and claim 20, lines 17-20 recite: “halting, by the one or more cloud-based services or systems” (claim 1), and “halt (claims 19-20) subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment” (claims 1, 19 and 20).
Firstly, the claims are unclear as to what is being halted. The claims do not recite that the one or more cloud-based services or systems are analyzed and therefore the recitation that “subsequent analyses of the one or more cloud-bases services or systems” are being halted is unclear because there are no initial analyses from which subsequent analysis can occur or can be halted. Secondly, since the claim does not recite what the analyses encompass, the recitation of “subsequent analyses of the one or more cloud-based services or systems” is unclear as to what aspect of a cloud-based services or systems is analyzed or subsequently analyzed. Specifically, the recitation of “analyses of the” cloud-based services or systems is ambiguous as to whether the claims are intended to set forth that the cloud-based services or systems per se are being analyzed or whether the cloud-based services or systems perform analyses which are halted. Clarification is requested.
For examination purposes prior art teaching or suggesting blocking or stopping any analytical process performed by a cloud-based service or a system will be interpreted as meeting the claimed limitation.
Claim 3, recites: “The method of claim 1, further comprising: providing, by the processor, the determined one or more asynchronous noise parameters to subsequent analyses of the one or more cloud-based services or systems if the subsequent analyses are not halted.”
Firstly, the claim is unclear as to what is the processor providing. There is no recitation in claim 1, from which claim 3 depends, that the processor determines one or more asynchronous noise parameters. This determination is performed by “one or more cloud-based services or systems” (see claim 1, lines 9-10) and, the claim does not recite any association, neither functional nor structural, between the processor which obtains the biophysical-signal data set (see claim 1, lines 3-4) and the cloud-based services or systems. Secondly, as explained in the section of claim interpretation of non-limiting claim recitations above, the step of providing the determined asynchronous noise parameters is not required in the method since this step is contingent to whether the “subsequent analyses are not halted.” Under this interpretation there are no limitations required in claim 3 and the claim is unclear as to what aspect of claim 1 is claim 3 further limiting. Clarification is requested.
For the purpose of examination prior art teaching or suggesting transmitting artifact or noise data pertaining processed biophysical signal data to a remote cloud-based service or system will be interpreted as meeting the claimed limitation.
Claim 4 recites: “The method of claim 1, further comprising: acquiring, by one or more acquisition circuits of the measurement system, voltage gradient signals over the one or more channels, wherein the voltage gradient signals are acquired at a frequency greater than about 1 kHz; and generating, by the one or more acquisition circuits, the obtained biophysical data set from the acquired voltage gradient signals”.
There is lack of antecedent basis in the claim for “the obtained biophysical data set”. Claim 1, from which claim 4 depends, recites obtaining “a biophysical-signal data set, or a portion thereof”. The lack of antecedent basis renders the claim indefinite as to what is the relationship between the obtained biophysical-signal data set recited in claim 1, line 3 and the biophysical data set generated from the voltage gradient signals recited in claim 4. If the Applicant’s intention is to set forth that the data set recited in claim 4 is the same as the data set recited in claim 1, it is suggested that the claim be amended to recite “the obtained biophysical-signal data set, or a portion thereof”. Clarification is requested.
For examination purposes claim 4 will be interpreted as requiring the obtained biophysical-signal data set, or portions thereof as recited in claim 1.
Claim 8 recites: “The method of claim 1, wherein the obtained biophysical-signal data set, or the assessed portion thereof, is rejected when an abrupt movement parameter associated with abrupt movement contamination for any of the one or more channels fails an abrupt movement condition”.
The claim is unclear as to what aspect of claim 1, from which claim 8 depends, is being limited.
Firstly, the recitation of “the obtained biophysical-signal data set, or the assessed portion thereof” lacks antecedent basis in the claim. Claim 1, from which claim 8 depends, recites “obtaining, by a processor, a biophysical-signal data set, or a portion thereof” (see lines 3-4). There is no further recitation that the biophysical-signal data set or a portion this set is assessed. Secondly, claim 1 does not recite a step of rejecting an obtained biophysical-signal data set or an assessed portion thereof and therefore the recitation that the biophysical-signal data set or a portion thereof is rejected when the recited conditions are met is unclear. It is noted herein that the recitation of “rejecting ....the obtained biophysical signal data set...” has been deleted from claim 1 in the current amendment. Thirdly, the claim is unclear as to what are the conditions to be met for the biophysical-signal data set to be rejected. There is no recitation in claim 1 that “an abrupt movement parameter associated with abrupt movement contamination” is determined or identified. Clarification is requested. 
For examination purposes prior art teaching or suggesting rejecting an acquired physiological signal based on the presence of noise and/or based on a noise or interference-related signal quality parameter will be interpreted as meeting the claimed limitation.
Claim 9 recites: “The method of claim 1, wherein the obtained biophysical-signal data set, or the assessed portion thereof, is rejected when the asynchronous noise parameter which can include skeletal muscle contamination or heart cycle variability for any of the one or more channels fails an asynchronous noise condition.”
The claim is unclear as to what aspect of claim 1, from which claim 9 depends, is being limited.
Firstly, the recitation of “the obtained biophysical-signal data set, or the assessed portion thereof” lacks antecedent basis in the claim. Claim 1, from which claim 9 depends, recites “obtaining, by a processor, a biophysical-signal data set, or a portion thereof” (see lines 3-4). There is no further recitation that the biophysical-signal data set or a portion this set is assessed. Secondly, claim 1 does not recite a step of rejecting an obtained biophysical-signal data set or an assessed portion thereof and therefore the recitation that the biophysical-signal data set or a portion thereof is rejected when the recited conditions are met is unclear. It is noted herein that the recitation of “rejecting ....the obtained biophysical signal data set...” has  been deleted from claim 1 in the current amendment. Thirdly, the claim is unclear as to what is the relationship between the determined asynchronous noise parameters and the one or more channels. Claim 1 as currently amended, does not recite that the step of determining one or more asynchronous noise parameters is performed from one or more channels. Claim 1, lines 9-10 only recites: “determining, by one or more cloud-based services or systems, one or more asynchronous noise parameters associated with skeletal muscle contamination or heart cycle variability”. There is no further recitation that this determination is related to the one or more channels. Clarification is requested. 
For examination purposes prior art teaching or suggesting rejecting an acquired physiological signal based on the presence of noise and/or based on a noise or interference-related signal quality parameter will be interpreted as meeting the claimed limitation.
Claim 11 recites: “The method of claim 1, wherein the assessment is a gating stage for subsequent analysis of the subject for coronary artery disease or pulmonary hypertension.”
There is lack of antecedent basis in the claims for “the assessment” as there is no recitation in claim 1, from which claim 11 depends, for an assessment or for a step of assessing. The lack of antecedent basis in the claim renders it indefinite as to what does the “gating stage” pertains to. Clarification is requested.
For examination purposes prior art teaching or suggesting assessing the physiological state of a subject based on acquired biophysical signals or data will be interpreted as meeting the claimed limitation.
Claim 12 recites: “The method of claim 1, wherein the received biophysical-signal data set comprises a cardiac signal data set.”
There is lack of antecedent basis in the claim for “the received biophysical-signal data set” as there is no recitation in claim 1, from which claim 12 depends, that the biophysical-signal data set is received. The lack of antecedent basis in the claim renders the claim indefinite as to what aspect of claim 1 is claim 12 further limiting.
For examination purposes prior art teaching or suggesting receiving cardiac signals will be interpreted as meeting the claimed limitation.
Claim 13 recites: “The method of claim 1, wherein the biophysical-signal data set is generated in near real-time as biophysical signals are acquired or is acquired from sensors in a smart device or in a handheld medical diagnostic equipment.”
Firstly, the recitation of “biophysical-signal data set is generated in near real-time as biophysical signals are acquired or is acquired from sensors” is unclear because of the use of “is acquired” following the recitation that the biophysical signals are acquired. The Applicant is asked to clarify what does the recitation of “is acquired” refers to. Secondly, as explained in the section of claim interpretation of non-limiting claim recitations above, the recitations of claim 13 are not considered as limiting. Under this interpretation there are no limitations required in claim 3 and the claim is unclear as to what aspect of claim 1 is claim 3 providing limitations for. Clarification is requested.
For examination purposes prior art teaching or suggesting generating a biophysical-signal data from signals acquired from biosensors in real-time will be interpreted as meeting the claimed limitation.
Claim 16 recites: “The method of claim 1, further comprising: generating, by the processor, a notification of a failed acquisition of biophysical-signal data set”.
The claim is unclear as to what does the generated notification pertains to. There is no recitation in claim 1, from which claim 14 depends, that a biophysical-signal data set is acquired and therefore, it is unclear what is being categorized as a “failed acquisition” and what does the notification is conveying. Clarification is requested.
For examination purposes prior art teaching or suggesting providing or generating a notification including but not limited to alerts, messages and/or warnings pertaining a patient or subject and/or the acquisition of data will be interpreted as meeting the claimed limitation.  
Claim 17 recites: “The method of claim 16, wherein the notification prompts a subsequent acquisition of the biophysical-signal data set to be performed.”
The recitation that the notification prompts a “subsequent acquisition of the biophysical-signal data set to be performed” is unclear. Claim 17 depends from claims 1 and 16. Neither claim 1 nor claim 16 recite a step of acquiring a biophysical-signal data set or performing an acquisition of a biophysical-signal data set. Since there is no initial acquisition of the biophysical-signal data set the claim is unclear as to what is the notification prompting. Clarification is requested.
For examination purposes prior art teaching or suggesting providing or generating a notification including but not limited to alerts, messages and/or warnings will be interpreted as meeting the claimed limitation.  
In claim 18, there is lack of antecedent basis in the claim for “the received biophysical-signal data set” as there is no recitation in claim 1, from which claim 18 depends, that the biophysical-signal data set is received. The lack of antecedent basis renders the claim indefinite as to what is being transmitted. Clarification is requested.
Claim 14 is rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
It is noted herein that this rejection is solely based on the claim interpretation provided as a result of the issues raised under 35 USC §112(a) above.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method, a system and a non-transitory computer readable medium. As such, the claims fall into one of the four statutory classes of invention.
 (2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental processes:
“determining, by one or more cloud-based services or systems, one or more asynchronous noise parameters associated with skeletal muscle contamination or heart cycle variability” and
 “halting, by the one or more cloud-based services or systems, subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters”.
Independent Claim 19 (system) is directed to the following abstract ideas which encompass mental processes:
“determine one or more asynchronous noise parameters associated with skeletal muscle contamination or heart cycle variability” and
“generate a set of estimated light exposure parameters based on the set of activity parameters” and
“halt subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters”.
Independent Claim 20 (non-transitory computer readable medium) is directed to the following abstract ideas which encompass mental processes:
“determine one or more asynchronous noise parameters associated with skeletal muscle contamination or heart cycle variability” and
 “halt subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters”.
With regard to that process of determining one or more asynchronous noise parameters recited in claims 1, 19 and 20, the Specification does not define the term “asynchronous noise parameters”. This term is given its broadest most reasonable interpretation based on its customary meaning and is interpreted herein as any characteristic, including frequency, amplitude, shape and/or duration, of asynchronous noise. The human mind is capable of determining asynchronous noise parameters by visual inspection of a signal trace. See for example, Figures 5 and 6 of Nikolaev, N., et al. "Suppression of electromyogram interference on the electrocardiogram by transform domain denoising." Medical and Biological Engineering and Computing 39.6 (2001): 649-655. These figures show asynchronous noise in a trace from which the duration of said noise can be ascertained by visual inspection. With regard to the process of halting subsequent analysis of the cloud-based services or systems, see the interpretation of this limitation provided for the purpose of examination under the section pertaining to the 35 USC §112(a) rejection above. The human mind is capable of selecting and disregarding information according to accepted criteria. See Gaiseanu, Florin. "Evaluating attitude and behavior: An info-operational procedure related/supported by the cognitive centers of mind." International Journal on Neuropsychology and Behavioural Sciences 2.1 (2021): 1-5 at page 3 under Evaluating Method of Attitude/Behavior and Related Characteristics. Therefore, the processes of determining asynchronous noise parameters and halting subsequent analysis are those, that under their broadest reasonable interpretation, cover their performance in the mind i.e. mental steps. In claims 1, 19 and 20 other than reciting a processor to perform said functions nothing in the claim elements precludes said processes from being practically performed in the mind.    
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent Claim 1 (method): “obtaining, by a processor, a biophysical-signal data set, or a portion thereof, of a subject for a measurement”.
Independent Claim 19 (system): “one or more processors”, “a memory” and “obtain biophysical-signal data set, or a portion thereof, of a subject for a measurement.”
Independent Claim 20 (non-transitory computer readable medium): “one or more processors” and “obtain biophysical-signal data set, or a portion thereof, of a subject for a measurement.”
In claims 1, 19 and 20 the recited additional elements do not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. 
The processor in claim 1 and the one or more processors in claims 19 and 20 are recited at a high level of generality and are no more than tools to perform the recited abstract ideas. The memory recited in claim 19 is recited at a high level of generality and is no more than a generic computer element used to store the instructions required for the processor to perform the recited abstract ideas. In claims 1, 19 and 20 the step of obtaining a biophysical-signal data set, or a portion thereof, is pre-solution activity nominally related to the main process. This step does not use or apply the abstract ideas in any specific manner that limits said abstract ideas to a practical application because it is directed to a data gathering step. 
Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements does not use the mathematical concept in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements. 
Claims 3 and 4 recite additional extra-solution activities akin to data outputting, data gathering and data generation, claims 8 and 9 recite conditions to be met for rejecting a biophysical-signal data set, claim 11 provides limitations to an “assessment”, claims 12 and 14 recite attributes of the biophysical-signal data set, claim 13 recites how the biophysical-signal data set is generated, claims 16 and 18 recite additional extra-solution activity akin to data outputting and claim 17 recites attributes of a notification. 
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements recited in claims 1, 19 and 20 does not integrate the exception into a practical application. Processors and memories are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Circ. 2014). The step of obtaining a biophysical-signal data set is well-understood, routine and conventional in the field of physiological monitoring. Evidence of this fact can be found in US 9,681,844 to Xu under Background of the Disclosure and in Figure 1 which describes that “Biopotentials are usually recorded using electrodes attached to the body, such as wet (gel) electrodes, or dry electrodes. The electrodes are used to measure biopotentials, which typically have a magnitude in the range of about 1 μV to 10 mV.”
These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1, 3, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0350468 to Friedman (cited by the Applicant in the IDS of 10 September 2020) as evidenced by Singh, B. et al; "Various approaches to minimise noises in ECG signal: A survey." 2015 Fifth International Conference on Advanced Computing & Communication Technologies. IEEE, 2015; pg. 131-137 (hereinafter Singh).
It is noted herein that this rejection is solely based on the claim interpretation provided as a result of the issues raised under 35 USC §112(a) and 35 USC § 112(b) above.
Friedman teaches methods and systems for obtaining and analyzing physiological electrical data including electrocardiogram data (¶ 2, 63, 65 and 68).
With regard to claims 1, 19 and 20 Friedman teaches a method to acquire a biophysical-signal data set for clinical analysis (as in claim 1) (¶ 2, 8), a system comprising one or more processors and a memory having instructions stored thereon (as in claim 19) (¶ 127-128 and Figure 23) and a non-transitory computer readable medium having instructions stored thereon (as in claim 20) (¶ 35).
the method comprising (as in claim 1) and the execution of the instruction by the one or more processors cause the one or more processors to (as in claims 19 and 20):
obtaining, by a processor, (as in claim 1) and obtain (as in claims 19 and 20) a biophysical-signal data set, or a portion thereof, of a subject for a measurement, (as in claims 1, 19 and 20) (¶ 63, 65)
wherein the biophysical-signal data set, or the portion thereof, is acquired via one or more surface probes of a non-invasive measurement system over one or more corresponding channels and acquired for an acquisition duration suitable for subsequent assessment; (as in claims 1, 19 and 20) (¶ 63, 65).
determining, by one or more cloud-based services or systems, (as in claim 1) and determine (as in claims 19 and 20) one or more asynchronous noise parameters associated with skeletal muscle contamination or heart cycle variability; (as in claims 19 and 20) (¶ 27, 69 and 144). Friedman teaches that the determined parameter is an asynchronous noise parameter as it teaches that the noise or artifacts include factors such as external noise, noise for the patient’s body, mis located lead(s) and bad contact between the lead and surface electrodes. Further, with respect to the asynchronous noise parameter, as evidenced by Singh et al, Singh teaches that noise from the patient’s body includes muscle tremor. See Singh at page 131, col. 2 under “NOISES IN ECG” and at page 132, col. 1 under “C. muscle tremor noise”. 
halting, by the one or more cloud-based services or systems, (as in claim 1) and halt (as in claims 19 and 20) subsequent analyses of the one or more cloud-based services or systems based on the determined one or more asynchronous noise parameters when the one or more asynchronous noise parameters fail quality assessment (¶ 27, 42, 71-72 and 94; Figure 4). Friedman teaches rejecting the acquired ECG data or a segment thereof during period of excessive artifact and, Friedman teaches blocking a subsequent analysis (model update) by the system.
With regard to claim 3, see Friedman at ¶27. 
With regard to claims 8 and 9, see Friedman at ¶ 69. Friedman teaches rejecting and discarding noisy ECG data wherein the noise and other artefacts of the ECG are due to the patient’s motion. 
With regard to claim 11, see Friedman at ¶ 64.
With regard to claim 12, see Friedman at ¶ 65.
With regard to claim 13, see Friedman at ¶ 63, 65 and 68.
With regard to claim 14, see Friedman at ¶ 101. Friedman teaches that the ECG is recorded at 1024 samples per second. As sch, the ECG recordings by Friedman comprise “wide-band phase gradient cardiac signal data”. See Applicant’s Specification at ¶ 81.
With regard to claims 16 and 17, see Friedman at ¶ 5, 69. Friedman teaches providing an alert pertaining the state of the patient.
With regard to claim 18, see Friedman at ¶ 27, 140 and 142.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman as evidenced by Singh as applied to claim 1 above and in further view of Abacherli, R et al; “Suppression of MR gradient artefacts on electrophysiological signals based on an adaptive real-time filter with LMS coefficient updates”, MAGMA (2005) 18: 41-50 (hereinafter Abacherli).
Friedman teaches a method for identifying noise parameters in ECG signals. See Friedman at ¶ 69. As evidenced by Singh the noise is asynchronous noise.
However, neither Friedman not Singh teach that the method comprises acquiring, by one or more acquisition circuits of the measurement system, voltage gradient signals over the one or more channels, wherein the voltage gradient signals are acquired at a frequency greater than about 1 kHz; and generating, by the one or more acquisition circuits, the obtained biophysical data set from the acquired voltage gradient signals (as in claim 4).
Abacherli teaches method for real-time suppression of magnetically induced artifacts in ECG (Abstract and pg. 48 under Discussion and conclusion).
With regard to claim 4, Abacherli teaches acquiring, by one or more acquisition circuits of the measurement system, voltage gradient signals over the one or more channels, wherein the voltage gradient signals are acquired at a frequency greater than about 1 kHz; (pg. 42, col. 2 under “Methods” and Figure 1). Abacherli teaches that gradients and ECG (ECG[n] + A[n]) were acquired simultaneously on a PC with 10-kHz sampling frequency.
generating, by the one or more acquisition circuits, the obtained biophysical data set from the acquired voltage gradient signals (Pg. 42; Figure 1). Abacherli teaches generating an ECG data set (ECG[n]) from the acquired gradients and ECG (ECG[n] + A[n]).
Friedman as evidenced by Singh and Abacherli are directed to method for identifying and removing ECG artifacts.
Thus, Friedman as evidenced by Singh and Abacherli are directed to the same field of endeavor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Friedman as evidenced by Singh with Abacherli. One would have been motivated to do so and had a reasonable expectation of success in doing so because Abacherli teaches that artefacts due to magnetic induction are one of the main interferences overlaying an ECG signal (see Abacherli at pg. 42, col. 1 under Introduction) and Friedman is explicitly concerned with detecting interferences overlaying an ECG signal (See Friedman at ¶ 69 and 71) which include those originating from external sources (see Friedman at ¶ 69) and removing the effect of said interference on the ECG signal (see Friedman at ¶ 71). The skilled artisan would be motivated to modify the method by Friedman with the steps of acquiring voltage gradient signals and generating the biophysical-signal data set from said voltage gradient signals as taught by Singh because this modification would lead to the predictable result of identifying and removing the effect of an external source of noise from the measured ECG which is an explicit concern of Friedman as modified by Singh.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santosh I. Patel, Michael J. Souter, David S. Warner, Mark A. Warner; “Equipment-related Electrocardiographic Artifacts: Causes, Characteristics, Consequences, and Correction.” Anesthesiology 2008; 108:138–148 provides a review of the various sources and types of interference in monitored or recorded electrocardiograms.

Conclusion
No claims are allowed.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631